DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method for generating customized dynamic audio. Independent claim 1 uniquely recites the distinct features, “d. for each chunk descriptor, querying a cache of previously rendered and encoded audio chunks for a audio chunk indexed by the identifier matching that of the chunk descriptor; e. in the case that a audio chunk whose identifier matches the queried identifier is found, retrieving said audio chunk from the cache; f. otherwise, rendering and encoding the audio chunk, as specified by the request, for the chunk descriptor's timeline interval, and saving said audio chunk in the cache, indexed by the identifier; g. merging the audio chunks to create the customized dynamic audio.” The prior art does not anticipate or render the above underlined obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oztaskent et al. (US Pub. No. 2011/0289098) discloses generating search queries in response to obtaining audio samples on a client device.
Slaney et al. (US Pub. No. 2013/0160038) discloses  identifying multimedia content streaming through a television includes retrieving an audio signal from a multimedia content selected for rendering at the television.
Rubin et al. (US Pub No. 2018/0095713) discloses producing media content and delivering media content to consumers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and audio conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484